Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 October 2021 and 26 October 2021are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. See attached copy of PTO-1449.

Status of Application
2.	Applicants’ arguments/remarks filed 12 October 2021 are acknowledged.  Claims 1-3, 5-12, 15, and 17-21 are currently pending.  Claims 4, 13-14, and 16 are cancelled.  Claims 19-21 are newly added.  Claims 1, 3, 5, 7, 9, and 18 are currently amended.  Claims 2, 6, 10-12, 15, and 17 were previously withdrawn.  Claims 1, 3, 5, 7-9, and 18-21 are examined on the merits within. 	Examiner’s Note:  The previous Office Action stated that election was without traverse whereas Applicant has brought to the attention that the Election filed 25 March 2021 was with traverse.  The traversal was on the grounds of the existing technical relationship between a composition and a method of use and that the claims are deemed novel and inventive in the international stage.  This was not deemed persuasive since the prior art of Beerse et al. provides an example of 5% ammonium lauryl sulfate with 0.5% benzoic acid which meets the limitations of claim 1.  Thus the combination of an ammonium compound with a carboxylic acid does not 

Modified Rejections
Claim Rejections – 35 U.S.C. 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3, 5, 7-9, 18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gunn et al. (U.S. Patent Application Publication No. 2005/0233935). 
	Regarding instant claims 1 and 3, Gunn et al. disclose an aqueous structured surfactant composition comprising 7.7 parts by weight to 50 parts by weight of an anionic surfactant for use in personal care compositions.  See abstract.  The anionic surfactant includes ammonium lauryl sulfate or ammonium laureth sulfate.  See paragraph [0027].  The composition may additionally comprises a structuring agent selected from fatty acids.  See paragraph [0029].  The fatty acid includes stearic acid.  See paragraph [0042].  The structuring agent is present in 0.1 to 25 parts by 
	Regarding instant claims 5 and 18, the composition is aqueous, i.e., liquid.  See abstract. 
	Regarding instant claim 7, the composition can be in the form of shampoo, body wash, hand soap, facial washes, shaving cream, laundry detergents, etc. (wash off compositions).  See paragraph [0003]. 
	Regarding instant claims 8-9, the composition may comprise an additional structuring agent, such as a cationic surfactant.  See paragraphs [0030-0039].  Various cationic surfactants are listed which do not include soap. 
	Regarding instant claims 20-21, wherein an antimicrobial effect occurs within 10 seconds or 30 seconds, this is a function of the composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Since the prior art teaches the same two components in the same amounts, the property/function should be the same devoid of evidence to the contrary.
	Thus the instant claims are anticipated by Gunn et al. and, in the alternative, would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to select stearic acid in an amount between 0.1-25% and ammonium lauryl sulfate in an amount between 7.7-50% from the list of possible combination of anionic surfactants and structuring agents. 


Claim Rejections – 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 3, 5, 7-9, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. (U.S. Patent Application Publication No. 2005/0233935) in view of Meine et al. (U.S. Patent Application Publication No. 2011/0224120).
	Regarding instant claims 1 and 3, Gunn et al. teach an aqueous structured surfactant composition comprising 7.7 parts by weight to 50 parts by weight of an anionic surfactant for use in personal care compositions.  See abstract.  The anionic surfactant includes ammonium lauryl sulfate or ammonium laureth sulfate.  See paragraph [0027].  The composition may additionally comprises a structuring agent selected from fatty acids.  See paragraph [0029].  The fatty acid includes stearic acid.  See paragraph [0042].  The structuring agent is present in 0.1 to 25 parts by weight.  See paragraph [0045].  The composition comprises the same type of anionic surfactant and carboxylic acid in the same amounts as claimed and thus should have the same pH.
	Regarding instant claims 5 and 18, the composition is aqueous, i.e., liquid.  See abstract. 
	Regarding instant claim 7, the composition can be in the form of shampoo, body wash, hand soap, facial washes, shaving cream, laundry detergents, etc. (wash off compositions).  See paragraph [0003]. 
	Regarding instant claims 8-9, the composition may comprise an additional structuring agent, such as a cationic surfactant.  See paragraphs [0030-0039].  Various cationic surfactants are listed which do not include soap. 

	Although the composition comprises the same type of anionic surfactant and carboxylic acid in the same amounts as claimed and thus should have the same pH, the prior art of Meine et al. was provided to further make obvious the importance of the pH.
	Meine et al. teach liquid washing or cleaning agents comprising surfactants, silver, and fatty acid.  See abstract.   The composition comprises 2-60% of a surfactant selected from an anionic surfactant and 0.01 to 10% of fatty acid.  See paragraph [0012].  Suitable fatty acids include stearic acid or octanoic acid.  See paragraph [0032]. Anionic surfactants include C12 to C16 alkyl sulfates.  See paragraph [0041]. The pH is preferably between 5 and 8.5.  See paragraph [0061]. Meine et al. teach antimicrobial effective compositions.  See paragraph [0007].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to ensure the pH of the composition is between 4.5 to 6.5 because this falls within the preferred pH range of a composition comprising stearic acid and anionic sulfate surfactants that provide efficient antimicrobial properties.  Since the prior art of Gunn et al. teach the claimed combination of ingredients and the prior art of Meine et al. provide motivation to control the pH within the claimed range, the composition of Gunn et al. with the controlled pH should function in a similar manner, i.e., antimicrobial effect within 10 or 30 seconds.



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1, 3, 5, 7-9, and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8-10, 13-15, 17, 20, and 22-27 of copending Application No. 15/768912 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 15/768912 are directed to antimicrobial compositions comprising a fatty acid and an anionic surfactant selected from ammonium lauryl sulfate, ammonium laureth sulfate and ammonium dodecyl benzene sulfonate.  The only difference lies in the fact that Application No. 15/768912 also comprises a silver oxide and is thus much more specific. The invention of Application No. 15/768912 is in effect a "species of the "generic" invention of the instant application.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patently distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicants’ arguments filed 12 October 2021 have been fully considered but they are not persuasive. 
9.	Applicants argued, “Gunn et al. is neither selective about anionic surfactants nor teaches that there is anything special about the ammonium counter ion as it merely states that a cation of any anionic surfactant is typically sodium. There is no motivation to select ammonium lauryl sulfate or ammonium lauryl ether sulfate. The examples show sodium present in the anionic surfactants. The sodium ion does not provide the desired antimicrobial effect at 10 and 30 seconds 
	In response to applicants’ arguments, Gunn et al. specifically recites ammonium lauryl sulfate or ammonium laureth sulfate as types of anionic surfactants within the composition.  See paragraph [0027].  The prior art is not solely considered based on the preferred embodiments or examples but instead as a whole for all it teaches.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Gunn et al. specifically teaches 7.7 to 50 parts by weight which overlaps with the claimed 1 to 40% ammonium component.  Gunn et al. further teaches the specific range of 0.1 to 25 pbw of structuring agent which can be the same as the fatty acids instantly claimed.  Since the prior art teaches the same two agents in the same amounts, the pH should be the same unless additional components are required to provide this property.  Regarding the newly added claims wherein an antimicrobial effect occurs within 10 seconds or 30 seconds, this is a function of the composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Since the prior art teaches the same two components in the same amounts, the property/function should be the same devoid of evidence to the contrary. Applicant argues a 
	Thus this rejection is maintained.

10.	Applicants argued, “Meine et al. recites a pH of 5 to 8.5 but exemplifies values above 8.5.  The pH of the composition has no role in the benefit as all pHs tested show equally good effect.  The contact times of Meine et al. are more than 10 and 30 seconds. Thus Meine et al. do not cure the deficiencies of Gunn et al.”
	In response to applicants’ arguments, the prior art of Meine et al. was provided to show the importance of pH in antimicrobial compositions.  Although the examples show pH values outside that which is claimed, the prior art as a whole teaches the pH should fall within the range of 5 and 8.5 when the composition comprises 2-60% of a surfactant selected from an anionic surfactant and 0.01 to 10% of fatty acid.  See paragraph [0012].  Claims 20 and 21 do not preclude contact times of longer than 10 or 30 seconds but instead states that the antimicrobial effect occurs at 10 or 30 seconds.  Since the prior art of Gunn et al. teach the claimed combination of ingredients and the prior art of Meine et al. provide motivation to control the pH within the claimed range, the composition of Gunn et al. with the controlled pH should function in a similar manner, i.e., antimicrobial effect within 10 or 30 seconds.
	Thus this rejection is maintained. 


            Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
	The obviousness double patenting rejections are hereby maintained.

Conclusion
12.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
13.	No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615